DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that can be implied, such as “The present invention relates” (see line 1) should not be present therein.
Correction is required.  See MPEP § 608.01(b).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The recitation of the compound applied in a “dry condition” (see claim 7, line 2 and claim 16, line 3) does not have an antecedent basis in the specification; and
The recitation of “male grooves” (see claim 19, line 2) does not have an antecedent basis in the specification.


Claim Objections
Claims 18 is objected to because of the following informalities:  
In regard to claim 18, on line 2, it appears “that is” should be “or” in order to render the claim language consistent with the specification (see paragraph 0024, line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 16, an antecedent basis for “the defect” (see both occurrences of “the defect” on line 5).  It appears that both occurrences of “the defect” should be “the flaw” as a “flaw” in the drywall was defined on line 4 of claim 16.
In regard to claim 18, an antecedent basis for “the indicia” (see line 1) has not been defined.  It appears claim 18 should depend from claim 17 (as opposed to claim 11) as the indicia is first defined in claim 17.
Further in regard to claim 18, an antecedent basis for “the body surface” (see line 3) has not been defined.
In regard to claim 20, an antecedent basis for “the bottom surface” (see line 2) has not been defined. It appears that “bottom surface” should be “underside” as an “underside” of the lid was defined in claim 8 (see line 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hills (U.S. Patent 6,398,440).
In regard to claim 1, Hills discloses a finishing system comprising a powdered compound 2; and
an applicator 7.
It is noted that statements of intended use, i.e., a “drywall finishing system” do not lend any patentability to the claims.  Further, since the Hills reference discloses a finishing system for a vehicle body (see, for example, column 1, lines 16-19) the disclosed system is capable of being used on a drywall surface.
In regard to claim 7, the powered compound is applied to a surface in a dry condition (see column 3, lines 20-48).
In regard to claim 8, Hills discloses a finishing system comprising:
a container 1A, 1B having an interior space and a lid 6 wherein the container is moisture resistant (at least to some degree when the lid is secured to the container);
a powdered compound 2 stored in the interior space; and
an applicator 7 attached to an underside of the lid.
Again, statements of intended use do not lend any patentable structure to the claim.
In regard to claim 19, the container has a plurality of male grooves (defined by the screw threads on elements 1A and 1B, see column 2, lines 64-67).
In regard to claim 20, the applicator 7 is fixedly attached to a bottom surface of the lid 6 via an adhesive (see column 4, lines 21-22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hills.
In regard to claim 9, although the Hills reference does not specifically disclose the powered compound is grey in color, the reference does disclose the powered compound can be of any appropriate color depending on the application (see column 4, lines 60-61).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the powered compound can be grey in color (as well as any other suitable color depending on the needs of the use) without effecting the overall operation of the device.
In regard to claim 10, the Hills device include a plastic membrane 4 that separates the powdered compound 2 from the applicator 7 (see column 3, lines 3-4).
In regard to claim 16, Hills discloses a method of finishing a surface, the method comprising the steps of:
applying a powdered compound 2 to the surface, wherein the powdered compound is in a dry condition and in comprised of a color;
identifying a flaw in the surface using the color of the powdered compound; and
correcting the flaw/defect by sanding the flaw/defect or applying a joint compound thereto (the Hills reference discloses correcting the flaw/defect by sanding; see column 1, lines 37-44 and column 3, lines 20 – 48).
Although the Hills reference discloses the method of finishing is intended be used on a vehicle surface, and not a drywall seam surface, as claimed, the reference does disclose the method can be used in a wide variety of applications on various types of surfaces (see column 6, lines 1-10).  Accordingly, it is the examiner’s position it would have been obvious to one of ordinary skill in the art at the time the invention was made the system can be used to detect and correct flaws on a variety of different surface, including a drywall seam surface, without effecting the overall operation of the device and method.
In regard to claims 17 and 18, although the Hills reference does not disclose a plurality of indicia in the form of labels, printing, embossing, etc., the examiner takes official notice that such containers have an applicator for applying a product therein commonly include such indicia in order to enable user to understand how to use the product, see the products ingredients, etc.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the container in the Hills reference can include such indicia in order to enable a user to understand how to use the product and/or see the products ingredients.

Claims 2-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hills in view of Park et al. (US 2016/0257845, hereinafter Park).
In regard to claims 2-6 and 11-15, although the Hills reference does not disclose the specific chemical make-up of the powdered compound (Hills refers to the powdered compound 2 as “powdered paint”, see column 3, line 1), the reference does broadly disclose the make-up of the powdered paint as being formed from at least some of the claimed ingredients such as natural or inert ingredients, chalk (calcium carbonate) and/or carbon black (see the paragraph bridging columns 4 and 5).  Further, attention is directed to the Park reference, which disclose another powdered paint comprising many of the ingredients defined in claims 2-6 and 11-15, including quartz, silicates and calcium carbonate in order to form an effective powered paint. (see paragraph 0035).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made the powdered paint disclosed in the Hills reference can include any suitable variety of the claimed and commonly used ingredients in various amounts (including the claimed ingredients in the claimed amounts) in order to form an effective powered paint/compound, especially since the Applicant has disclosed any combination of the claimed ingredients (in any suitable amounts) can be used to make the powdered compound (see paragraph 0026) and the specifically claimed ingredients and amounts thereof is not critical to the overall operation of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Zarnoch et al. reference is cited as being directed to the state of the art as a teaching of a powdered product having all of the ingredients defined in claims 2-6 and 11-15 (i.e., calcium carbonate, crystalline silica, carbon black, quartz and ground limestone, see paragraph 0065).  Further, the Foster reference is cited for disclosing another container having a powder product therein and a lid with an applicator attached thereto for coving the container.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
10/27/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754